DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
 This action is in response to the papers filed September 30, 2021.  Currently, claims 1-3, 5-20 are pending. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is made FINAL.
Any objections and rejections not reiterated below are hereby withdrawn.
	
Priority
This application is a CON of PCT/JP2018/000792, filed January 15, 2018 and claims priority to foreign JAPAN 2017-005102, filed January 16, 2017.  
It is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutierrez et al. (Oncology Letter, Vol. 6, pages 1343-1345, 2013). 
Gutierrez teaches analyzing KRAS mutational status on peripheral blood isolated from circulating tumor cells in metastatic colorectal patients.  Gutierrez teaches a method of isolating a PBMC fraction (peripheral blood mononuclear cell layer) from the peripheral blood of a patient with colorectal cancer by Ficoll centrifugation (page 1343, col. 2).  Gutierrez teaches obtaining CTC from the fraction, performing quantitative PCR and sequencing and detecting a mutation in the K-RAS gene (page 1344, col. 2).  In total 23 mCRC patient blood samples were studied (page 1345, col. 1).  Gutierrez teaches detecting 7 specific KRAS mutations (page 1345, col. 1).  
With respect to Claim 2, the patients were in remission (page 1343, col. 2).  These patients inherently were on an anti-tumor therapy at the time of collection of the blood or had received an anti-tumor therapy before the collection of the blood.  Even more, Gutierrez teaches by the end of the study the CR6 patient developed hepatic metastasis and a change from anti-EGFR to Irinotecan-based treatment was considered.  Thus, the patient was receiving an anti-EGFR treatment during the study.  

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5814124 (JP 2012-507733A, November 17, 2015, IDS filed May 11, 2022). 
JP 5814124 teaches a method for identifying, selecting and analyzing tumor cells.  Example 1 provides non-invasive assessment of mutations, such as K-RAS gene, in cancer patients.  Specifically, JP 5814124 teaches isolating CTC from peripheral blood flow of a patient affected by metastatic colorectal cancer (mCRC).  JP 5814124 teaches collecting PBMC.  The mutation status of K-RAS was analyzed using DOP-PCR or digital PCR.  JP 5814124 teaches PBMC were isolated via centrifugation in Ficoll.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 7, 2022